NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Under other circumstances, a double patenting rejection would be made against pending claims 1–4 as having all of their limitations disclosed or rendered obvious by claims 1, 13, and 14 of U.S. Patent No. 10,765,137. However, said patent cannot be used as a reference against this Application because it is a divisional of the parent, independent claims 1 and 5 exactly match the independent claims restricted out of the parent application, claim 20 is fairly a combination of claims 1 and 5, and no other qualifying situation listed in MPEP § 804.01 applies here.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Sanders on 14 June 2022.

The application has been amended as follows: 

In the last sentence of each of paragraphs 11 and 74 of the submitted specification, replace “so as to a fluid communication”
	with — so as to create a fluid communication —.

In claim 1 on lines 27–28, replace “so as to a fluid communication”
	with — so as to create a fluid communication —.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (CN 105614925 A, see fig. 3), Lathrop et al. (US Pub. 2016/0016181), Song (US Pat. 5,564,331), Sewell et al. (US Pub. 2013/0209638), Eichler et al. (US Pat. 4,631,838), Murray (US Pat. 4,484,064), Smith, Jr. (US Pat. 3,385,199), Kneale et al. (US Pat. 2,212,120), Krutin (US Pub. 2016/0219924), Nakai et al. (US Pat. 4,691,447), Selmi et al. (EP 2 476 323 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/               Primary Examiner, Art Unit 3761